Case: 20-60243     Document: 00516251745         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 24, 2022
                                  No. 20-60243
                                                                     Lyle W. Cayce
                                                                          Clerk
   Prince Knight,

                                                           Plaintiff—Appellant,

                                       versus

   L. Shults, Warden; Z. Lee, Food Service Administrator; J. Paxton,
   Ass. FSA,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:18-CV-34


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Prince Knight, federal prisoner # 27303-001, has filed a motion for
   authorization to proceed in forma pauperis (IFP) on appeal from the district
   court’s order dismissing his complaint arising under Bivens v. Six Unknown
   Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), the Religious


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60243       Document: 00516251745           Page: 2   Date Filed: 03/24/2022




                                      No. 20-60243


   Land Use and Institutionalized Persons Act (RLUIPA), and the Religious
   Freedom Restoration Act (RFRA). By moving in this court to proceed IFP,
   he is challenging the district court’s certification pursuant to 28 U.S.C.
   § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a)(3)(A) that any
   appeal would not be taken in good faith because, for the reasons relied upon
   in the final order and judgment, Knight will not present a nonfrivolous
   appellate issue. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
            Before this court, Knight argues chiefly that he is financially eligible
   to proceed IFP on appeal. He also contends that the district court did not
   require the defendants to establish that the refusal to provide the items he
   requested for his religious ceremonial meal constituted the least restrictive
   means of furthering a compelling governmental interest, as was required for
   his claims under the RFRA.
            Despite these arguments, Knight does not address the district court’s
   conclusion that he failed to establish that the defendants’ actions
   substantially burdened his ability to practice his religion, a threshold inquiry
   for the RFRA. See Diaz v. Collins, 114 F.3d 69, 71-72 (5th Cir. 1997). In
   addition, he does not challenge the district court’s dismissal of his claims
   arising under Bivens or the RLUIPA. His failure to challenges these rulings
   by the district court constitutes an abandonment of such claims.             See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it
   is dismissed. See 5th Cir. R. 42.2. The dismissal as frivolous of this appeal
   counts as a strike under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   575 U.S. 532, 537 (2015). Knight is warned that if he accumulates three




                                           2
Case: 20-60243     Document: 00516251745          Page: 3    Date Filed: 03/24/2022




                                   No. 20-60243


   strikes, he will no longer be allowed to proceed IFP in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).
          IFP MOTION DENIED; APPEAL DISMISSED AS
   FRIVOLOUS; SANCTION WARNING ISSUED.




                                         3